Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/580,072 filed on July 16, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “A MANUFACTURING METHOD OF PRODUCING SHIELDED INDIVIDUAL SEMICONDUCTOR PACKAGES”.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Joe Kim, Reg. No. 41,895, Tel: 312-360-0080 on 03/08/2022.
Please amend the claims 1, 6 as follows:
Claim 1. (Currently Amended) A manufacturing method of a semiconductor package by dividing a semiconductor package substrate along a plurality of intersecting division lines, into individual semiconductor packages, the semiconductor package substrate in which a plurality of semiconductor chips are mounted on an upper surface of a wiring substrate demarcated by the plurality of intersecting division lines, a plurality of solder balls are mounted on a lower surface of the wiring substrate, and both the upper surface including the plurality of semiconductor chips and the lower surface are sealed by a sealing material formed on the upper surface and the lower surface, thereby manufacturing individual semiconductor packages, the method comprising:
a groove forming step of cutting the semiconductor package substrate from the upper surface side through the sealing material formed on the plurality of semiconductor chips along the plurality of intersecting division lines in a cut-in-depth range of at least such a depth as to cause a ground line included in the wiring substrate to be exposed in a processing groove to such a depth that the semiconductor package substrate is not fully cut with first cutting means, thereby forming the processing groove having a first width at least on an upper surface of the sealing material;
a shielding layer forming step of, after the groove forming step is carried out, forming a shielding layer on a side surface of the processing groove, a bottom surface of the processing groove, and the upper surface of the sealing material formed on the plurality of semiconductor chips with a conductive material from an upper side of the sealing material; and
a dividing step of, after the shielding layer forming step is carried out, cutting the semiconductor package substrate at such a width that the shielding layer formed over the side surface of the processing groove is not removed with second cutting means, thereby dividing the semiconductor package substrate into individual semiconductor packages.

Claim 6. (Currently Amended) A manufacturing method of a semiconductor package by dividing a semiconductor package substrate along a plurality of intersecting division lines, into individual semiconductor packages, the semiconductor package substrate in which a plurality of semiconductor chips are mounted on an upper surface of a wiring substrate demarcated by the 4plurality of intersecting division lines, a plurality of solder balls are mounted on a lower surface of the wiring substrate, and each of the upper surface including the plurality of semiconductor chips and the lower surface is sealed by a sealing material formed on each of the upper surface and the lower surface, thereby manufacturing individual semiconductor packages, the method comprising:
a groove forming step of cutting the semiconductor package substrate from the upper surface side through the sealing material formed on the plurality of semiconductor chips along the plurality of intersecting division lines in a cut-in-depth range of at least such a depth as to cause a ground line included in the wiring substrate to be exposed in a processing groove to such a depth that the semiconductor package substrate is not fully cut with first cutting means, thereby forming the processing groove having a first width at least on an upper surface of the sealing material;
a shielding layer forming step of, after the groove forming step is carried out, forming a shielding layer on a side surface of the processing groove, a bottom surface of the processing groove, and the upper surface of the sealing material formed on the plurality of semiconductor chips with a conductive material from an upper side of the sealing material; and
a dividing step of, after the shielding layer forming step is carried out, cutting the semiconductor package substrate at such a width that the shielding layer formed over the side surface of the processing groove is not removed with second cutting means, thereby dividing the semiconductor package substrate into individual semiconductor packages.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1-6 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a manufacturing method of a semiconductor package, comprising:
....
both the upper surface including the plurality of semiconductor chips and the lower surface are sealed by a sealing material formed on the upper surface and the lower surface, thereby manufacturing individual semiconductor packages; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 6: the prior art of record alone or in combination neither teaches nor makes obvious a manufacturing method of a semiconductor package, comprising:
....
each of the upper surface including the plurality of semiconductor chips and the lower surface is sealed by a sealing material formed on each of the upper surface and the lower surface, thereby manufacturing individual semiconductor packages; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a manufacturing method of a semiconductor package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 6 are allowable. Since the independent claims 1 and 6 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-5 of the independent claim 1 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 6 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 6 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819